 In the Matter of L. S. BRACH MANUFACTURING CORP.andUNITEDPAPER,NOVELTY & Toy WORKERS INTERNATIONAL UNION, AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. N'-R-4108.Decided November10, 1943Mr. Milton M. Unger,of Newark, N. J., for the Company.Mr. Samuel L. Rot/ibard,of Newark,N. J., for the CIO.Mr. Thomas Parsonett,of Newark,N. J., for the IBEW.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Paper, Novelty& Toy Workers International Union, affiliated with the Congress ofIndustrialOrganizations, herein' called the CIO, alleging that aQuestion affecting commerce had arisen concerning the representationof employees of L. S. Brach Manufacturing Corp., Newark, NewJersey, herein called the Company,' the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRichard J. Hickey, Trial Examiner. Said hearing was held atNewark, New Jersey, on October 11, 1943.The Company, the CIO,and International Brotherhood of Electrical Workers, Local 1159B,AFL, herein called the IBEW, appeared and participated.All par-tieswere afforded full opportunity to be heard, to examine andcross-examine witnesses, and -to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYL. S. Brach Manufacturing Corp. is a New Jersey corporationhaving its principal office and plants in Newark, New Jersey.The'A motion to amend the petition so as to show the correct designation of the Companywas grantedat the hearing.53 N. L. R. B., No. 9'5.536 L. S. BRACH MANU'FACMRIN'G CORP.537Company is engaged in the manufacture, sale, and distribution ofelectrical protector apparatus.It is totally engaged in the produc-tion of materials for war purposes.The principalraw materialspurchased by the Company consist of steel, brass, plastics, fibre, andpaint.During the year ending September 30, 1943, the Company'spurchases of such raw materials amounted to approximately$1,000,000, 90 percent of which was shipped to the Newark plantsfrom places outside the State of New Jersey.During the sameperiod of time, the sales of the Company's finished products, radioantennae and accessories,exceeded$1,000,000, 90 percent of whichwas shipped from the plants in Newark to points outside the Stateof New Jersey.The Company admits that it is engagedin commercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Paper, Novelty & Toy Workers International Union, affili-ated with the Congress of Industrial Organizations, is a labor organ-ization admitting to membership employees of the Company.International Brotherhood of ElectricalWorkers, Local 1159B,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 13,1943, a representative of the CIO informed_ J. C. Under-wood, the Company's personnel manager, that the CIO represented amajority of the Company's employees and that the CIO intended to filea petition with the Board.Underwood replied that the Companywould recognize the Union if it won a Board Election.At the hear-ing, Underwood denied that he has authorityto recognize or negotiatewith any union, or that he has authority to speak for the Company onlabor relations; however, he stated that he related the conversationto the Company's executive vice president within a day or two after itsoccurrence.The IBEW contends that no question concerning repre-sentation is raised in that the petitioner's claims were not presented tothe proper persons authorized to handle labor matters on behalf ofthe Company.Sincethe petitioner's claims wereactually communi-cated to the Company, we find it unnecessary to determine whether ornot Underwood was properly authorized to receive such claims andtherefore find no merit in the IBEW's contentions.In the light of our finding above, a contract for 1 year between theCompany and the IBEW, containing an automatic renewal clause ex-tending the contract from year to year unless written notice to termi- 538DECISIONS OF NATIONAL LABOR RELATIONS BOARD(August 17;1943), is not a bar to a present determination of represent-atives.,It is likewise apparent that the contention of the IBEW thatthe CIO has not.made a substantial showing of representation in thisproceeding is without merit.As will be indicated below, the CIOhas'made a'showing-of 28 percent 'which is adequate in view of themaintenance of membership 'provision in the IBEW's contract.2A statement of the. Regional Director, introduced in evidence at thehearing, indicates ,that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.3.11'We find that -a, question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree and' we find that all employees on the hourlypay roll of the Company including drivers, but excluding guards,night watchmen, clerical ,employees; engineers, firemen, and all super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees,, oreffectively recommend such'action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct 'that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate' unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject.to the'limitations and additions set forth inthe Direction.'... ,.By,virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to, Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, 'it, ishereby2 SeeMatter of Saulles Fenisliinq Plants, Inc,49 N. L R. B. 532.The Regional Director,reported that the CIO submitted 175 membership cards, 137ofwhich bore apparently genuine original signatures,and bore the names of personslisted on the Company's pay roll of August 22,1943,'which contained the names of 478employees in the alleged appropriate unit.The cards were dated between June andS4ptember 1943.The IBEW relies'upon its contract as evidence of its interest in this proceeding L. S. BRACHMANUFACTURINGCORP.539DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with L. S. Brach Manu-facturing Corp., Newark, New Jersey, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off , and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of election, to determine whether they desire to be repre-sented by United Paper, Novelty & Toy Workers International Union,affiliated with the Congress of Industrial Organizations, or by Inter-national Brotherhood of Electrical Workers, Local 1159B, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither.MR. GExnRn D. REU,LY took no part in the consideration of theabove Decision and Direction of Election.